         Case 2:05-mc-02025 Document 2033-4 Filed 12/13/20 Page 1 of 4




                                   COMMONWEALTH OF PENNSYLVANIA
                                      OFFICE OF THE GOVERNOR


                               ORDER OF
          THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA
                   DIRECTING LIMITED-TIME MITIGATION

      WHEREAS, the World Health Organization and the Centers for Disease Control and
Prevention declared the coronavirus disease 2019 (“COVID-19”) a pandemic; and

        WHEREAS, the COVID-19 pandemic has created a national emergency in the United
States of America; and

      WHEREAS, pursuant to section 7301(a) of the Emergency Management Services Code,
35 Pa. C.S. § 7301(a), I am charged with the responsibility to address dangers facing the
Commonwealth of Pennsylvania (“Commonwealth”) that result from disasters; and

        WHEREAS, on March 6, 2020, pursuant to section 7301(c) of the Emergency
Management Services Code, 35 Pa. C.S. § 7301(c), I proclaimed the existence of a disaster
emergency throughout the Commonwealth as a result of COVID-19, and further extended the
disaster emergency by Amendment on June 3, 2020, August 31, 2020, and November 24,
2020; and

       WHEREAS, in executing the extraordinary responsibility outlined above, I am
authorized during a disaster emergency to issue, amend and rescind executive orders,
proclamations and regulations and those directives shall have the force and effect of
law pursuant to 35 Pa. C.S. § 7301(b); and

       WHEREAS, in addition to my authority, the Secretary of Health may order general
control measures, including, but not limited to, closure, isolation, and quarantine; and

       WHEREAS, this authority is granted to the Secretary of Health pursuant to
Pennsylvania law. See section 5 of the Disease Prevention and Control Law, 35 P.S. § 521.5;
sections 2102(a) and 2106 of the Administrative Code of 1929, 71 P.S. §§ 532(a), and 536; and
the Department of Health’s regulations at 28 Pa. Code §§ 27.60-27.68 (relating to disease
control measures; isolation; quarantine; movement of persons subject to isolation or
quarantine; and release from isolation and quarantine). Particularly, the Department of Health
has the authority to take any disease control measure appropriate to protect the public from the
spread of infectious disease. See 35 P.S. § 521.5; 71 P.S. §§ 532(a), and 1403(a); 28 Pa. Code §
27.60; and

      WHEREAS, following an initial curtailing of COVID-19 spread due to the
Commonwealth’s mitigation efforts, a second wave of COVID-19 cases began in the summer
months; and

       WHEREAS, despite all efforts taken to date, the pandemic continues to spread, and
taking action to prevent that spread while continuing to allow for necessary resumption of
economic and social activity requires the Commonwealth to take steps to minimize the danger
to Pennsylvanians as a result of participating in that activity; and

       WHEREAS, further immediate action is required to mitigate the imminent spread of the
disease, and associated health hazards presented by COVID-190, and to enforce the protections
necessary to support the response of the Commonwealth to the threat of COVID-19; and

     WHEREAS, as of December 10, 2020, the Commonwealth has 457,289 positive cases of
COVID-19 in all sixty-seven counties and 12,010 deaths from COVID-19; and


                                           Exhibit A
         Case 2:05-mc-02025 Document 2033-4 Filed 12/13/20 Page 2 of 4




       WHEREAS, the Commonwealth is now recording daily COVID-19 cases and
hospitalizations in greater numbers than at any other time during this pandemic; and

       WHEREAS, in addition to my general powers, during a disaster emergency I am
authorized specifically to:

          •   suspend any regulatory statute prescribing the procedures for conduct of
          Commonwealth business, or the orders, rules or regulations of any Commonwealth
          agency if strict compliance with the provisions of any statute, order, rule or
          regulation would in any way prevent, hinder or delay necessary action in coping with
          the emergency;
          • utilize all resources of the Commonwealth and each political subdivision as
          reasonably necessary;
          • transfer the direction, personnel, or functions of Commonwealth agencies or
          units thereof for performing or facilitating emergency services;
          • direct and compel the evacuation of all or part of the population from any
          stricken or threatened area;
          • control ingress and egress to and from a disaster area and the movement of
          persons within the area and the occupancy of premises therein;
          •    suspend or limit the sale, dispensing, or transportation of alcoholic beverages,
          firearms, explosives, and combustibles. 35 Pa. C.S. § 7301(f).

       NOW, THEREFORE, pursuant to the authority vested in me and my Administration by
the laws of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as
follows:

Section 1: Definitions

       “Extracurricular activities” means voluntary activities sponsored, approved or permitted
       by a school entity or local education agency or an organization sanctioned by the local
       education agency other than sports and athletics, and include, but are not limited to,
       preparation for and involvement in public performances, contests, demonstrations,
       displays, and club activities. For purposes of this Order, extracurricular activities
       include activities involving the physical presence of persons from the same state or from
       other states.

       “Gatherings and events” mean a temporary grouping of individuals for defined
       purposes, that takes place over a limited timeframe, such as hours or days. For example,
       events and gatherings include fairs, festivals, concerts, or shows and groupings that
       occur within larger, more permanent businesses, such as shows or performances within
       amusement parks, individual showings of movies on a single screen/auditorium within
       a multiplex, business meetings or conferences, or each party or reception within a multi-
       room venue. Classroom instruction by school entities is not a “gathering” or “event” for
       purposes of this Order. Nor is a meeting of electors, including any preparation, to
       perform the duties enjoined upon them by the Constitution and the laws of the
       Commonwealth and of the United States a “gathering” or “event” for purposes of this
       Order.

       “Interscholastic athletics” means all athletic contests, competitions, scrimmages, or
       practices conducted between or among school entities.

       “Intrascholastic athletics” means all athletic contests, competitions, scrimmages, or
       practices conducted within a school entity.

       “Intrastate and Interstate sports leagues or tournaments” means all organized athletic
       contests, competitions, scrimmages, or practices regardless of what they are called and
       shall include, but not be limited to, club, travel, recreational, intermural, and intramural
       sports, and includes physical presence of persons from the same state or other states.

       “School entity” means a public school, school district, charter school, cyber charter
       school, career and technology center, nonpublic school or private school in this
       Commonwealth that serves students that are typically in kindergarten through grade 12.


                                            Exhibit A
         Case 2:05-mc-02025 Document 2033-4 Filed 12/13/20 Page 3 of 4




Section 2: In-person Dining and Alcohol Sales

     A. All in-person indoor dining at businesses in the retail food services industry, including,
        but not limited to, bars, restaurants, breweries, wineries, distilleries, social clubs, and
        private catered events is prohibited.

   B. Outdoor dining, take-out food service and take-out alcohol sales are permitted and may
       continue, subject to any limitations or restrictions imposed by Pennsylvania law, or this
       or any other Order issued by me or by the Secretary of Health.

Section 3: Indoor Gatherings and Events

   A. Indoor gatherings and events of more than 10 persons are prohibited.

   B. Churches, synagogues, temples, mosques and other places of congregate worship are
      specifically excluded from the limitations set forth above during religious services. These
      institutions are strongly encouraged to enforce physical distancing and other mitigation
      measures at their gatherings.

       Conventions, retreats, and other gatherings that may be sponsored or held by these
       religious entities that are not the actual worship service are required to comply with this
       Order.

Section 4: Outdoor Gatherings and Events

       Outdoor gatherings and events of more than 50 persons are prohibited.

Section 5: Capacity Limits for Businesses

       All in-person businesses serving the public within a building or defined area may only
       operate at up to 50% of the maximum capacity stated on the applicable certificate of
       occupancy, except as limited by existing orders to a smaller capacity limit.

Section 6: Gyms and Fitness Facilities

       Indoor operations at gyms and fitness facilities are prohibited. Outdoor operations may
       continue, but all participants must wear face coverings in accordance with the Secretary
       of Health’s Updated Order Requiring Universal Face Coverings, including any
       subsequent amendments, and practice physical distancing requirements.

Section 7: Entertainment Industry

       All in-person businesses in the entertainment industry serving the public within a
       building or indoor defined area, including, but not limited to, theaters, concert venues,
       museums, movie theaters, arcades, casinos, bowling alleys, private clubs, and all other
       similar entertainment, recreational or social facilities, are prohibited from operation.

Section 8: Interscholastic Athletics, Intrascholastic Athletics, and Intrastate and Interstate
          Sports Leagues and Tournaments

       Interscholastic athletics, intrascholastic athletics, and intrastate and interstate sports
       leagues and tournaments are suspended for all sports.

Section 9: Professional and Collegiate Sports

       Professional or collegiate sports activities may continue in accordance with guidance
       from the CDC and the Department of Health, without regard for the limitations set forth
       in sections 3 and 4 above; however, spectators may not attend such sports activities in
       person.

Section 10: In-Person Extracurricular Activities

       In-person extracurricular activities are suspended. These extracurricular activities may
       be held virtually.
                                            Exhibit A
         Case 2:05-mc-02025 Document 2033-4 Filed 12/13/20 Page 4 of 4




Section 11: Effect on Existing Orders

       This Order suspends and supersedes any provisions of my prior Orders and Advisories
       that are in conflict with its requirements, including Sections 3, 4, 5, 7 and 9 of my Order
       for Mitigation, Enforcement, and Immunity Protections, dated November 23, 2020, for
       the period of time this Order is in effect. Those provisions shall resume effect in their
       entirety upon this Order’s termination. All other provisions of the November 23, 2020
       Orders remain in full effect.

Section 12: Authority of Local Departments and Boards of Health

       Local governments and authorities may issue rules or orders relating to disease
       prevention and control which do not conflict with and are no less strict than the
       provisions of this Order.

Section 13: Effective Date and Duration

       This Order shall take effect at 12:01 a.m. on December 12, 2020, and shall remain in
       effect until 8:00 a.m. on January 4, 2021.


                                            GIVEN under my hand and the Seal of the
                                            Governor, at the city of Harrisburg, on this tenth
                                            day of December two thousand twenty, the year of
                                            the commonwealth the two hundred and forty-fifth.



                                            TOM WOLF
                                            Governor




                                           Exhibit A
